Exhibit 10.30.3

 

STOCK OPTION ADDENDUM

 

This Stock Option Addendum (this “Addendum”) is entered into as of April 2, 2001
by and between Exult, Inc. (the “Company”) and Michael F. Henn (“Optionee”).

 

Optionee has entered into an employment agreement with the Company dated April
2, 2001 (the “Employment Agreement”). In consideration of the Employment
Agreement, the provisions hereof, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Optionee hereby agree as follows:

 

1. Upon an Involuntary Termination that occurs at any time from 60 days before a
Change in Control until 548 days after a Change in Control, subject to Section
2, all of the shares of the Company’s capital stock that are at the time of the
Involuntary Termination subject to outstanding Covered Options or issued upon
exercise of Covered Options prior to vesting shall automatically vest in full on
an accelerated basis so that the Covered Options shall immediately become
exercisable for all underlying shares as fully-vested and all shares issued upon
exercise of Covered Options prior to vesting will become free of repurchase
rights. The Covered Options shall remain governed by the plan pursuant to which
they were granted, including for purposes of the period for which they will
remain exercisable, except to the extent the plan is modified by a written
agreement between Optionee and the Company. In order to facilitate the vesting
that would be provided by this Addendum in case of a Change in Control occurring
60 days or less after an Involuntary Termination preceding that Change in
Control, any cancellation or termination of unvested Covered Options that would
occur as a result of the Involuntary Termination will be deferred until it is
determined that no vesting of those Covered Options will occur pursuant to this
Addendum. However, notwithstanding the foregoing, this Addendum will not extend
the term or cause vesting of any Covered Options that have lapsed upon
expiration of their initial term before occurrence of the Involuntary
Termination and Change in Control required to trigger vesting under this
Addendum.

 

2. The benefits provided to Optionee under this Addendum will in each case be
contingent upon and subject to Optionee’s execution and delivery to the Company,
and the effectiveness upon any applicable period of revocability, of a written
release in substantially the form attached hereto as Exhibit A.

 

3. (a) The benefits provided to Optionee under this Addendum will be subject to
appropriate income tax withholding and other deductions required by applicable
laws or regulations or approved by Optionee, and Optionee will be responsible
for all income taxes payable as a result of receipt of benefits under this
Addendum.

 

    (b) If Optionee becomes obligated to pay any excise tax on excess parachute
payments under Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) or any similar or successor law or regulation, whether as a result
of benefits provided to Optionee under this Addendum or another agreement by or
plan of the Company or any Affiliate of the Company, or both, the Company shall
pay an additional amount (the “Gross-Up Payment”) to Optionee at the time
specified in the following paragraph. The Gross-Up Payment shall be equal to the
amount necessary so that the net amount retained by Optionee, after subtracting
the



--------------------------------------------------------------------------------

parachute excise tax imposed by Section 4999 of the Code or any successor
statute then in effect (the “Excise Tax”), and after also subtracting all
federal, state or local income tax, FICA tax and Excise Tax on the Gross-Up
Payment, shall be equal to the net amount Optionee would have retained if no
Excise Tax had been imposed and no Gross-Up Payment had been paid. The amount of
the Gross-Up Payment shall be determined in good faith by independent
accountants or tax counsel selected by the Company and acceptable to Optionee,
who shall apply the following assumptions: (i) Executive shall be treated as
paying federal income taxes at the highest marginal rate in the calendar year in
which the Gross-Up Payment is made, and (ii) Optionee shall be treated as paying
state and local income taxes at the highest marginal rate(s) in the calendar
year in which the Gross-Up Payment is made in the locality of Optionee’s
residence as of the effective date of Optionee’s termination or resignation, net
of the maximum reduction in federal income taxes that could be obtained from
deducting those state and local taxes.

 

    The Gross-Up Payment shall be made within five business days after the event
that triggered the Company’s obligation to provide the benefits upon which taxes
as described in this Section 3 are payable (the “Triggering Event”), provided
that if the Gross-Up Payment cannot be determined within that time, the Company
shall pay Optionee within that time an estimate, determined in good faith by the
Company, of the minimum amount of the Gross-Up Payment and shall pay the
remainder (plus interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount can be determined but in no event later than the
30th day after the Triggering Event. If the estimated payment is more than the
amount later determined to have been due, the excess (plus interest at the rate
provided in Section 1274(b)(2)(B) of the Code) shall be repaid by Optionee
within five business days after written demand.

 

    If the actual Excise Tax imposed is less than the amount that was taken into
account in determining the amount of the Gross-Up Payment, Optionee shall repay
at the time that the amount of the reduced Excise Tax is finally determined the
portion of the Gross-Up Payment attributable to that reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax, FICA tax and federal,
state and local income tax imposed on the portion of the Gross-Up Payment being
repaid by Optionee, to the extent the repayment results in a reduction in or
refund of the Excise Tax, FICA tax or federal, state or local income tax), plus
interest on the amount of the repayment at the rate provided in Section
1274(b)(2)(B) of the Code. If the actual Excise Tax imposed is more than the
amount that was taken into account in determining the amount of the Gross-Up
Payment, the Company shall make an additional gross-up payment in respect of
such excess (plus interest at the rate provided in Section 1274(b)(2)(B) of the
Code) at the time that the amount of the excess is finally determined.

 

4. For purposes of this Addendum, the following definitions apply:

 

“Cause” means (i) Optionee has engaged in any “Misconduct” as defined at the
time thereof in the Company’s 2000 Equity Incentive Plan (provided, however,
that for the purposes of this Addendum the last sentence of the first paragraph
of such definition of “Misconduct” shall be deleted) or the successor plan
thereto; or (ii) Optionee’s conviction of, or plea of nolo contendere to, any
felony or misdemeanor in which the actions forming the basis for the charges for
which Optionee was convicted or to which Optionee pled nolo contendere
manifested moral turpitude or fraud by Optionee, or that has a material adverse
effect (including without limitation

 

2



--------------------------------------------------------------------------------

reputational effect) upon the Company, or that demonstrates that Optionee is
manifestly unfit for a position of leadership and trust in the Company.

 

“Change in Control” has the meaning set forth at the time thereof in the
Company’s 2000 Equity Incentive Plan or the successor plan thereto, provided
that for purposes hereof the threshold for a Change in Control resulting from
stock accumulation shall be 50% rather than 30%, and paragraph (i) of the
definition of “Change in Control” in the 2000 Equity Incentive Plan shall
accordingly be read to substitute 50% for 30% in each case therein.

 

“Covered Options” means all options to purchase capital stock of the Company or
its successor issued to Optionee at any time before or after execution of this
Addendum and all options or other securities issued in replacement for such
options, provided that with respect to any stock options originally issued to
Optionee after the date of this Addendum other than the Original Options and any
Contingent Options as described in the Employment Agreement dated April 2, 2001,
between the Company and Optionee (“Subsequent Options”), the Company may specify
at any time within 30 days before or after the original date of issuance thereof
that such Subsequent Options are not Covered Options for purposes hereof.

 

“Disability” means Permanent Disability as defined at the time thereof in the
Company’s 2000 Equity Incentive Plan, or the successor plan thereto.

 

“Executive Officers” means officers of the Company or its affiliates with whom
the Company has entered into an addendum substantially in the form hereof.

 

Resignation with “Good Reason” means (i) breach by the Company of Optionee’s
Employment Agreement or any other material legal obligation to Optionee in any
material respect and failure to cure such breach within 15 days of receipt from
Optionee of a written demand for cure delivered to the Company within 60 days
after Optionee became aware of the breach, followed by resignation by Optionee
of Optionee’s employment within 30 days after the end of such 15-day cure
period; or (ii) resignation by Optionee of Optionee’s employment within 30 days
after (A) being directed to relocate Optionee’s primary work location by more
than 25 miles, which relocation would increase Optionee’s commuting distance
over the distance to Optionee’s primary work location before the change; (B)
Optionee’s level of responsibility, duties, title, or reporting relationships
are diminished in any material way; (C) Optionee’s annual salary is reduced
below $300,000 or by more than 15% in any 365-day period; (D) Optionee’s bonus
or other incentive compensation eligibility or participation is reduced
disproportionately to other Executive Officers, taking into account relative
annual salary levels (provided that non-payment to Optionee of incentive
compensation because of Optionee’s failure to achieve reasonable performance
milestones consistent with a written incentive compensation plan that was fairly
administered will not constitute Good Reason); or (E) any successor to the
Company or its business fails in any acquisition of the Company or its business,
or any other reorganization or change-in-control transaction to assume in full
all of the obligations of the Company under this Addendum.

 

“Involuntary Termination” means:

 

3



--------------------------------------------------------------------------------

 

    (i) Optionee’s involuntary dismissal or discharge by the Company or its
successor under circumstances other than Cause, death or Disability, or

 

    (ii) Optionee’s resignation with Good Reason.

 

5. (a) Except as described in the second sentence of this Section 5(a), this
Addendum supersedes any and all (i) previous agreements or addenda related to
acceleration of option vesting upon a Change in Control or “Corporate
Transaction,” all of which are hereby terminated and of no further force or
effect and (ii) contrary provisions of any plan pursuant to which Covered
Options are granted. However, this Addendum is a supplement to, and not a
limitation of, the rights of Optionee under the plans pursuant to which the
Covered Options were issued, and nothing in this Addendum limits acceleration of
stock options or other benefits provided to Optionee under stock plans of the
Company or separate written agreements entered into by the Company or its
successors on or after the date hereof.

 

    (b) If Optionee has rights to acceleration of vesting of the same stock
options under this Addendum and also under a separate severance plan or
agreement, which rights are triggered in connection with the same termination of
employment, then the rights as set forth herein shall govern, such that
Optionee’s rights under Section 3(b) hereof will apply to all stock option
acceleration, and any rights of the Company under any such separate severance
plan or agreement to cancel stock options or to rescind stock option exercises,
or to cease or recover severance payments, will not be applicable. However, this
Addendum will supplement but not limit any rights of Optionee to receive cash
severance payments pursuant to any separate severance plan or agreement.

 

    (c) Without limiting the foregoing, if Optionee becomes entitled to the
benefits provided under this Addendum, Section 4.14 of the Company’s 2000 Equity
Incentive Plan, and any similar provisions of any other plan or agreement
otherwise applicable to Optionee or Optionee’s Covered Options, will cease to
apply to, and will in no way affect or confer upon the Company, its successors,
or any other party, any rights against, Optionee or Covered Options.

 

6. Sections 10(b) [Notices], 10(d) [Governing Law; Severability], 10(e)
[Remedies], 10(f) [Arbitration], 10(g) [Waivers; Amendments] and 10(h)
[Counterparts] of the Employment Agreement shall be applicable to this Addendum
as though set forth herein. Without limiting the foregoing, it is specifically
intended that the prevailing party in disputes hereunder be entitled to recover
attorneys’ fees and costs as set forth in Section 10(f) of the Employment
Agreement.

 

IN WITNESS WHEREOF, the Company and Optionee have entered into this Addendum as
of the date first above set forth.

 

EXULT, INC.

By:

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:

 

--------------------------------------------------------------------------------

     

Michael F. Henn

Title:

 

--------------------------------------------------------------------------------

           

 

4